Name: 2001/294/EC: Commission Decision of 30 March 2001 amending Decision 98/361/EC establishing the list of approved zones and approved fish farms, with regard to infectious haematopoietic necrosis and viral haemorrhagic septicaemia in Spain (Text with EEA relevance) (notified under document number C(2001) 979)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  health;  agricultural activity;  fisheries
 Date Published: 2001-04-11

 Avis juridique important|32001D02942001/294/EC: Commission Decision of 30 March 2001 amending Decision 98/361/EC establishing the list of approved zones and approved fish farms, with regard to infectious haematopoietic necrosis and viral haemorrhagic septicaemia in Spain (Text with EEA relevance) (notified under document number C(2001) 979) Official Journal L 100 , 11/04/2001 P. 0032 - 0034Commission Decisionof 30 March 2001amending Decision 98/361/EC establishing the list of approved zones and approved fish farms, with regard to infectious haematopoietic necrosis and viral haemorrhagic septicaemia in Spain(notified under document number C(2001) 979)(Text with EEA relevance)(2001/294/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products(1), as last amended by Directive 98/45/EC(2), and in particular Article 5 thereof,Whereas:(1) Member States may obtain for one or more continental or coastal zones the status of approved zones free of infectious haematopoietic necrosis (IHN) and viral haemorrhagic septicaemia (VHS).(2) The status of approved continental zone and approved coastal zone in respect of IHN and VHS was granted to certain catchment areas and coastal areas in Spain, by Commission Decision 98/361/EC(3), as last amended by Decision 2000/311/EC(4).(3) When the region of Asturias was granted the status of approved zone by Decision 98/361/EC, the water catchment area of the River Eo was excluded since it has its source in Galicia.(4) When Galicia, by Decision 1999/513/EC(5), was granted the status of approved zone the water catchment area of the River Eo situated in Galicia was included.(5) Spain has submitted to the Commission evidence in support of granting the status of approved zone for all water catchment areas of the River Eo, as well as the national provisions ensuring compliance with the rules on maintenance of approval.(6) Scrutiny of this information allows the status to be granted for all water catchment areas of the River Eo.(7) The water catchment area of the River Eo shall be included in the approved continental zone of Asturias.(8) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 98/361/EC is replaced by the Annex hereto.Article 2This Decision is addressed to the Member States.Done at Brussels, 30 March 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 46, 19.2.1991, p. 1.(2) OJ L 189, 3.7.1998, p. 12.(3) OJ L 163, 6.6.1998, p. 46.(4) OJ L 104, 29.4.2000, p. 77.(5) OJ L 195, 28.7.1999, p. 39.ANNEX"ANNEXA. LIST OF APPROVED ZONES WITH REGARD TO IHN AND VHS IN SPAINI. REGION: AUTONOMOUS COMMUNITY OF ASTURIAS1. Continental zonesAll water catchment areas of Asturias.2. Coastal zonesThe entire coast of Asturias.II. REGION: GALICIA1. Continental zonesThe water catchment areas of Galicia:- including the water catchment areas of the river Eo, the river Sil from its source in the province of LeÃ ³n, the river MiÃ ±o from its source to the barrier of Frieir, and the river Limia from its source to the barrier Das Conchas,- excluding the water catchment area of the river Tamega.2. Coastal zonesThe coastal area in Galicia from the mouth of the river Eo (Isla Pancha) to the Cabo Silliero of the RÃ ­a de Vigo.The coastal area from Cabo Silliero to the Punta Picos (mouth of the river MiÃ ±o) is considered as a buffer zone.III. REGION: AUTONOMOUS COMMUNITY OF ARAGÃ NContinental zones- river AragÃ ³n from its source to the dam of Caparroso in the municipality of Navarra,- river GÃ ¡llego from its source to the dam of Ardisa,- river SotÃ ³n from its source to the dam of Sotonera,- river Isuela from its source to the dam of Arguis,- river Flumen from its source to the dam of Santa MarÃ ­a de Belsue,- river Guatizalema from its source to the dam of Vadiello,- river Cinca from its source to the dam of Grado,- river Esera from its source to the dam of Barasona,- river Noguera-Ribagorzana from its source to the dam of Santa Ana,- river Huecha from its source to the dam of AlcalÃ ¡ de Moncayo,- river JalÃ ³n from its source to the dam of AlagÃ ³n,- river Huerva from its source to dam of Mezalocha,- river Aguasvivas from its source to the dam of Moneva,- river MartÃ ­n from its source to the dam of Cueva Foradada,- river Escuriza from its source to the dam of Escuriza,- river Guadalope from its source to the dam of Caspe,- river MatarraÃ ±a from its source to the dam of Aguas de Pena,- river Pena from its source to the dam of Pena,- river Guadalaviar-Turia from its source to the dam of the GeneralÃ ­simo in the province of Valencia,- river Mijares from its source to the dam of ArenÃ ³s in the province of CastellÃ ³n.The other watercourses of the Comunidad de AragÃ ³n and the river Ebro along its course in the said Comunidad are considered as a buffer zone.IV. REGION: AUTONOMOUS COMMUNITY OF NAVARRAContinental Zones:- river Bidasoa from its source to its mouth,- river LeizarÃ ¡n from its source to the dam of LeizarÃ ¡n (Muga),- river Arakil-Arga from its source to the dam of Falces,- river Ega from its source to the dam of Allo,- river AragÃ ³n from its source in the Province of Huesca (AragÃ ³n) to the dam of Caparroso (Navarra).The other watercourses of the Comunidad de Navarra and the river Ebro along its course through the said Comunidad are considered as a buffer zone.V. REGION: AUTONOMOUS COMMUNITY OF CASTILLA AND LEÃ NContinental zones- river Duero from its source to the dam of AldeÃ ¡vila,- river Ã bre from its source in the region of Cantabria to the dam of SobrÃ ³n,- river Queiles from its source to the dam of los Fayos,- river TiÃ ©tar from its source to the dam of Rosarito,- river Alberche from its source to the dam of El Burguillo,The other watercourses of the region of Castilla and LeÃ ³n are considered as a buffer zone.VI. REGION: THE AUTONOMOUS COMMUNITY OF CANTABRIA1. Continental zonesThe water catchment areas of the following rivers from ther source to the sea:- river Deva- river Nansa- river Saja-Besaya- river Pas-PisueÃ ±a- river AsÃ ³n- river AgÃ ¼era.The water catchment areas of the rivers Gandarillas, Escudo, Miera y Campiazo are considered as a buffer zone.2. Coastal zonesThe entire coast of Cantabria from the mouth of the river Deva until the creek of OntÃ ³n.B. LIST OF APPROVED FARMS WITH REGARD TO IHN AND VHS IN SPAINREGION: AUTONOMOUS COMMUNITY OF ARAGÃ N- Truchas del Prado located in AlcalÃ ¡ de Ebro, province of Zaragoza (AragÃ ³n)."